 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers,Stone Masons, Marble Masons, Tile Set-ters and Terrazzo Workers Local Union No. 1 ofTennessee and Bricklayers,Masons and PlasterersInternational Union of America and Shelby Marble& Tile Co. Case 26-CD-77January 27, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSBROWN ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Shelby Marble & Tile Co., hereincalled the Employer, alleging that the Bricklayers,Stone Masons, Marble Masons, Tile Setters and Ter-razzoWorkers Local Union No. 1 of Tennessee,herein called Local No. 1, and Bricklayers, Masonsand Plasterers InternationalUnion of America,here the International, with both correctly referred toas Respondents, had violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign the work in dispute to bricklayers representedby the amalgamated Local No. 1 rather than to tileset-ters also represented by the same local. Pursuant tonotice, a hearing was held before Hearing Officer Jo-seph I. Nachman in Memphis, Tennessee, on August25, 26, and 27, 1970. All parties appeared at the hear-ing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, briefs werefiled by the Employer and by the Respondents.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.The Board has considered the entire record in thiscase, including the briefs,' and hereby makes the fol-lowing findings:1.THE BUSINESSOF THE EMPLOYERThe parties stipulated that the Employer is engagedin the sale and installation of tile and related productsatMemphis, Tennessee, and that during the past year'The Eidployer's request for oral argument is hereby denied as the briefsand the entire record adequately present theissuesand positions of theparties.ithas purchased and received goods and materialsvalued in excess of $50,000 from points located out-side the State of Tennessee. Accordingly, the partiesstipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6)and(7) of the Act and that it will effectuate the policiesof the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATIONSThe parties stipulated, and we find, that Local No.1and the International are labor organizations withinthe meaning of Section 2(5) of the Act.IIITHE DISPUTEA.The Background FactsThe Employer entered into a contract with ArthurG. McKee & Company, a general contractor, to in-stall acid proof paver floors and related toppings andcoatings and furnish the materials necessary to suchinstallation in the construction of a brewery for Jo-seph Schlitz Brewing Company. The installation ofsaid floors, which constitutes the disputed work, wasassigned to employees of the Employer who are tiles-etters represented by Local No. 1.Prior to its assignment of the work in dispute, theEmployer entered into a contract with the Interna-tional in which the Employer agreed,inter alia,"towork the hours, pay the rate of wages and abide bythe working conditions agreed upon or established bythe Bricklayers,Masons and Plasters' InternationalUnion of America in the locality in which any workis being performed by our company." In addition, the"National Agreement" contains the following prov-isions:5.The Employer and Union severally agree to begoverned by the terms and provisions of theAgreement effective May 1, 1948, creating theNational Joint Board for Settlement of Jurisdic-tional Disputes to which plan both Employer andUnion are signatory.***8.The Employer and the Union also agree thatno stoppage of work or any strike of its memberseither collectively or individually shall be enteredinto until said dispute or misunderstanding hasbeen referred to the International Office of theUnion and arbitrated between such InternationalOffice of the Union and the Home Office of theEmployer.The disputed work is the installation of materialreferred to in the job specifications as "acid proof188 NLRB No. 15 BRICKLAYERS,LOCAL UNION NO. Ifloor brick," which is also often called "quarry tilepaver," and "acid proof paving brick," interchangea-bly. The contract between Arthur G. McKee & Com-pany and the Employer provided for the installationof 180,000 square feet of the disputed paving materialover a 9-month period. The Employer assigned theinstallation to the tilesetters, who are represented byLocal No. 1, rather than the bracklayers, who are alsorepresented by the amalgamated union, Local No. 1,and began performance of the installation in April1970 2'Sometime in mid-April, Blackney, business agentfor the bricklayer members of Local No. 1, indicatedtoYoung, business agent for tilesetter members ofLocal No. 1, that he (Blackney) thought the work indispute was properly bricklayer work. Thereupon,Young and Blackney jointly requested that Interna-tional Vice President Parks review the disputed workinMemphis and determine whether it was properlybricklayer or tilesetter work. At that point, after ap-proximately 5,000 or 180,000 feet had been laid, thework was stopped for reasons unconnected with thedispute.Parks met with Young, Blackney, and employerofficialsHill, Price, and Rulman on May 14 at thejobsite, reviewed the work, and advised them that hewas awarding the work to the bricklayers. He didoffer, however, to allow the work to be performed bya composite crew of 50 percent from both crafts pro-vided that all were paid bricklayer rates. Parks claimsthat his decision was based on the work jurisdictionalprovisions of the International constitution and rulesof order. At the time Parks announced his decision healso explained to those present that his decision wasnot final and was subject to review first by the Union'sexecutive board and then by the Union's biannualconvention.It is unclear who, at this point, announced an ap-peal would be filed. However, there is no dispute thatthe Employer's vice president, Price, and the Tile Set-ter Business Agent Young went to the Employer'soffice where a call was made to a vice president of theInternational to obtain information on the procedureto be followed in perfecting an appeal, after whichPrice prepared a rough draft of a document which heclaims he wrote to assist Young in appealing Parks'decision. Price gave Young permission to use theEmployer's office clerical employees to prepare theappeal, and Young admits that in so doing he madesome changes in the draft. The appeal, in its finalform, was written on the stationery of Local No. 1,dated May 15, and signed by Business Agent Young.There is no indication on the face of the documentthat the Employer participated. On May 17, parks2Unless otherwise indicated, all dates fall in 1970149sent a report of his investigation and award to theexecutive board to assist it in its review. By letterdated June 3, addressed to Price as vice president ofthe Employer, the executive board indicated that thework in dispute "properly falls within the jurisdictionof the bricklayer members of this international Un-ion." The letter further indicates that the executiveboard "took into account a letter you directed to [In-ternational] President Thomas F. Murphy, under dateof May 18, 1970 ...." The record does not indicatewhy the letter was sent to Price when the appeal wasfiled by Young without mention of Price's participa-tion in drafting the appeal. The record also does notindicate whether any communication from Price tothe International dated May 18 existed.On June 11, after the International'sdecision is-sued, the parties met to discuss the assignment of thework. The parties present included Parks, Blackney,Young, and representing the Employer,Hill, Rulman,and Price. At themeeting,Price stated that he intend-ed to proceed using tilesetters and asked Tile SetterBusinessAgent Young if he would supply the men.Young stated he would, whereupon Parks remindedthem that the work had been awarded to the bricklay-ers and that is the way it would have to be. Price statedhe could not comply with the decision and asked whatwould happen if he used tilesetters to perform thework. Hill, Rulman, and Price testified that Parks toldPrice that if Price persisted in using tilesetters for thework the Respondents would not supply men for thework on the Schlitz site and Price was badly mistakenif he thought he would be able to run any of his otherjobs. Parks testified that he responded to Price byposing the question, how could the Employer expectto have members of the Union on its other jobs if itfailed to comply with its commitment to submit thedispute to the executive board and failed to honor thedecision. Parks further admitted that either Hill orRulman told Price that what Parks meant was that ifhe did not comply with the decision, he would nothave men on his jobs, and that he (Parks) did notspeak out to affirm or deny this interpretation of hisposition.On July 21, the Tile SetterBusinessAgent Youngsent the Employer a telegram withdrawing its claim tothe laying of the acid proof floors. Nevertheless, theEmployer continued using tilesetters to lay the floorsand the work was proceeding, at the end of the hear-ing, without any action taken by the Union to inter-ferewith the work since it was resumed inmid-August.B.Work in DisputeThe workin disputeis thelaying of acid prooffloors by theinstallation of acidproofpavers, which 150DECISIONSOF NATIONALLABOR RELATIONS BOARDis also called "acid proof floor brick" and "quarry tilepaver." The Floors are being installed as part of theconstruction of a brewery for Joseph Schlitz BrewingCompany in Memphis, Tennessee. The manner inwhich the acid proof pavers are to be installed is setforth in sec on 8 of the specifications (Joint Exh. 4).Briefly, the installation involves the application ofprimer and of glass reinforced asphalt membrane (theformer is spread by brush, squeegee, or broom and thelatter by a tempered Masonite Squeegee). Thereafter,the specifications call for the application of acid proofmortar spread with a notched trowel. The bottom ofthe brick is buttered and the specifications direct thatafter buttering the workman is to "strike off to insurethat grooves are filled flush with brick bottom ...."Then, after the acid proof mortar bed is set and thebrick is secured to the floor, the specifications requirethe pouring of fresh grout on waxed surfaces of thebrick and the spreading and working of the grout intothe brick joints using a rubber faced or plasterer'strowel with an unserrated edge. Finally, the split brickpavers are to be cleaned.C.Contentions of the PartiesThe Employer contends that Respondents violatedSection 8(b)(4)(D) of the Act by threatening the Em-ployer with a work stoppage in an effort to have theEmployer assign the work in dispute to the bricklayermembers of Local No. 1.The Employer further contends that the work hasbeen assigned to the tilesetters and that such workshould properly be awarded to the tilesetters in viewof area and industry practice; considerations of skill,efficiency, and economy; and the absence of a volun-tary method for settling disputes.Respondents contend that the work in disputeshould be assigned to the bricklayers. In support oftheir position,Respondents argue that the partieshave agreed to a voluntary method of settlement andthat the work has been awarded to the bricklayerspursuant to that arrangement. Respondents also ar-gue that, on the merits, the work should be assignedto the bricklayers as the method of installation is moreakin to the work of bricklayers than to tilesetters workas indicated by the specifications for the work in dis-pute and comports with area practice.D.Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Asset forth previously, according to the testimony ofEmployer Representatives Hill and Rulman and thetestimony of Employer's Vice President Price,Inter-national Vice President Parks threatened that if theEmployer refused to abide by the International awardof the disputed work, Respondents would not supplymen to the Schlitz job and that Price was badly mis-taken if he thought he was going to be able to run anyof his other jobs. Although Parks denied that state-ment, he testified that he stated to Price that he(Parks) did not know what would happen if the Em-ployer usedtilesetterson the Schlitz job and did askPrice how the Employer could expect to have mem-bers of the Union on its other jobs if it failed to honorits commitment to submit this dispute to the executiveboard and comply with its decision. Parks also admit-ted that when one of the Employer's representativesexplained to Price that what he (Parks) meant wasthat if Price did not comply with the decision, Pricewould not have men on the Employer's jobs, Parksneither affirmed nor denied such interpretation of hisremarks.In a jurisdictional dispute context, the Board is notcharged with finding that a violation did in fact occur,but only that there is reasonable cause to believe thatthere has been a violation.' On these facts, and with-out ruling on the credibility of the testimony inissue,4we are satisfied that there is reasonable causeto believe Respondents threatened to strike and thatan object of such threat was to force the Employer toassign the disputed work to individuals who are brick-layer members of Local No. 1, rather than to thoseemployees who are tilesetter members of Local No. 1.We do not find merit in the contention by Respon-dents that the Employer agreed to voluntary disputesettlementmachinery in connection with the workassignment dispute.Section 5 of the nationalagreement, set out,supra,provides for the settlement of jurisdictional disputesby the National Joint Board for Settlement of Juris-dictional Disputes. None of the parties contends thatsection 5 is relevant to the settlement of the intrauniondispute herein, and, insofar as the proceduralrules ofthe National Joint Board reveal that disputes of thistype would not be entertained by that forum,it is clearthat section 5 of the national agreement does not pro-vide a voluntary method of dispute settlements How-ever, Respondents argued at the hearing, but not intheir brief, that section 8 of the nationalagreement,to which the Employer is a party, is evidence of sucha method for the voluntary adjustment of the dispute.'Locals 138, 138A, 138B, 138C, and 138D,InternationalUnion of OperatingEngineers, AFL-CIO (Cafasso Lathing & Plastering, Inc),149 NLRB 156,158-159See Local Union No3, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Western Electric Company, Incorporated),141NLRB 888, 893.5CfLocal No 2 of Detroit, Bricklayers, Masons, and PlasterersInternation-al Union of America, AFL-CIO (Decora, Inc ),152 NLRB 278, 282. BRICKLAYERS,LOCAL UNION NO. IWe find no merit in this contention. Section 8, set out,supra,refers to strikes and work stoppages and doesnot refer to jurisdictional disputes, either specificallyor impliedly. Nor are we persuaded that the Employ-er, through Vice President Price, evinced an unequi-vocal intent to be bound by the intraunion method ofdispute settlement. The facts that Price allowed Brick-layerBusinessAgent Young to use the Employer'soffices and clerical service to draft the appeal to theInternational Union executive board and Price helpedto draft it, cannot be regarded as a submission to theunion executive board by the Employer. The Employ-er never committed itself either by its course of con-duct, or in writing, to such a submission, but ratherpersistedin its assignmentof the work after Parks'initialdetermination for the International and, in ad-dition,never appeared on the appeal documentswhich were sent by Young alone to the executiveboard. We find, therefore, that the Board is not pre-cluded from making its determination in this proceed-ing.6E.Merits of the DisputeOn the basis of the entire record in this case, we findthat there is reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and that thedispute is properly before the Board for determjna-tion.Section 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.' TheBoard has held that its determination in a jurisdictiondispute is an act of judgment based upon commonsense andexperience, reached by balancing those fac-tors involved in a particular case.'The following factors are relevant in making a de-termination of the dispute before us:1.Collective-bargaining agreementsAs previously indicated, the Employer entered intoa contract with the International. However, as thedisputed work will be awarded to either bricklayers ortilesetters represented by an amalgamated local un-ion, the existence of a collective-bargaining agree-ment alone is not a relevant factor in making adetermination of the dispute before us. But insofar as6 Cf.Local 169, United Brotherhood of Carpentersand Joinersof America,AFL-CIO (W H Condo, Brick Contractorand Masons Contractors'Associa-tionof East StLouis),119 NLRB 583;InternationalUnion of OperatingEngineers,AFL-CIO, Local 520 (Biebel Bros.,Inc),170 NLRB No. 38.N.L.R.B v Radio &Television Broadcast EngineersUnion,Local 1212,International Brotherhoodof Electrical Workers, AFL-CIO(Columbia Broad-casting System),364 U.S. 573.6 International Associationof Machinists, Lodge No1743,AFL-CIO (J.A.Jones ConstructionCompany),135 NLRB 1402151theEmployer contractually agreed "to work thehours, pay the rates of wages and abide by the work-ing conditions ... established by the [International]... in the locality in which any work is being per-formed by our company," the definitions of bricklay-er and tilesetter as set forth in the Internationalconstitution are relevant considerations in reviewingarea practice though, as Respondents admit in theirbrief, the work in dispute falls somewhere between thetwo definitions.The material involved in the work in dispute isknown as both split brick and quarry tile. It is approx-imately an inch thinner than standard brick and aninch thicker than standard tile. The constitutionmakes operative distinctions: if the method by whichthe material is installed can be said to constitute bed-ding and jointing with one operation, it is bricklayers'work and if the bed is floated or screeded and thejoints grouted, it is tilesetters' work. The record indic,"ates that the installation in the instant dispute in-volved the pouring of a glass reinforced asphaltmembrane of uniform thickness, layer upon layer un-tila bed of uniform and measured thickness is ob-tained. Thereafter, an acid proof mortar bed is spread,also of uniform and measured thickness, upon-whichthe buttered paver is set. Finally, an acid proof groutis applied.Whether the application of a uniform as-phalt membrane and mortar layer is called screedingas the Employer contends, or is not characterized atall, the entire' installation process is more akin to thetilesetter's two step screeding or floating and groutingthan to the bricklayer's craft which, according to theInternationalconstitution,requiresbedding andjointing in one operation. .2.Area and industry practicesIt is undisputed that tilesetters laid the identicalmaterial at issue herein several years ago in Memphisat Plough, Inc. There the installation process used wassubstantially the same as that used herein, particularlyin that a layer of furane resin was spread with a ma-sonite edge which constitutes, according to tilesetterNichols, "screeding." Further, tilesetters have, in fact,laid the disputed material over approximately 2 mil-lion square feet nationwide including the laying of theacid proof paver pursuant to specifications similar tothose herein at another Joseph Schlitz Brewing Com-pany plant in the Los Angeles area. The Employercalled as witnesses tile contractors operating out ofvarious areas 9 who testified, in substance, that suchwork is performed by tilesetters and not by bricklay-ers. The Union introduced testimony indicating thatsuch work has, on occasion, been performed in the9These areas, in addition to Memphis,were Nashville,Baton Rouge,Atlanta,Raleigh, Detroit, WichitaFalls (Texas),and Jackson(Mississippi). 152DECISIONS OF NATIONALLABOR RELATIONS BOARDMemphis area by bricklayers. In addition, it appearsthat bricklayers performed similar work in anotherplant constructed for Schlitz inWinston-Salem,North Carolina. We are persuaded, however, that themore prevalent and more widely accepted area andindustry practice is to employ tilesetters to lay acidproof paver.3.Skills, efficiency,and economyWhile it appears from the record that bricklayershave,on occasion,successfully performed the worksimilar to that in dispute,the work is essentially instal-lation involving more than a single step.It involvesspreading layers of certain surface materials of spec-ified thickness,and, in addition,involves butteringand grouting.The bricklayers require some training toperform this work while tilesetters perform the workwithout any preparatory training.Furthermore, theEmployer is satisfied with the skills and performanceof the tilesetters and has introduced evidence indica-ting that it is more efficient and economical to assignthe work to the tilesetters in that they can do the workmore quickly than bricklayers and at a lower cost tothe Employer.Accordingly,considerations of skill,efficiency,and economy of operation all tend to favoran assignment consistent with that made by the Em-ployer.F.ConclusionsHaving considered all pertinent factors presentherein, we conclude that employees who are tilesettersrepresentedby LocalNo. 1 are entitled to perform thework in dispute.This assignment is not inconsistentwith the collective-bargaining agreement between theInternational and the Employer,and is consistentwith area and industry practice of masonry contrac-tors. In addition, tilesetter members ofLocal No. Ipossess sufficient skills to perform the disputed workand the Employer has been satisfied with the qualityof their work and the resulting efficiency and econo-my of operations.We conclude from all the foregoingthat the Employer's assignment of work to tilesetteremployees representedby LocalNo. 1 should not bedisturbed.On the basis of the entire record, therefore,we shall determine the existing jurisdictional contro-versy by awarding the work of laying acid proof paverto the tilesetter employees of the Employer repre-sented by Local No. 1, rather than to bricklayer indi-viduals represented by Local No.1. In making thisdetermination,we are assigning the disputed work tothe employees of Shelby Marble & Tile Co., who arerepresented by Local No. 1, but not to that Union oritsmembers.The present determination is limited tothe particular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in this case,the National Labor Relations Board hereby makesthe following determination of dispute:1.Tilesetter employees of Shelby Marble & TileCo., who are represented by Bricklayers, Stone Ma-sons,MarbleMasons,TileSetters and TerrazzoWorkers Local Union No.1of Tennessee,are entitledto perform the work of laying all acid proof paver inthe construction of the Joseph Schlitz Brewing Com-pany brewery at Memphis, Tennessee.2. Bricklayers,Stone Masons,Marble Masons, TileSetters and Terrazzo Workers Local Union No. 1 ofTennessee and Bricklayers,Masons and Plasterers In-ternationalUnion of America are not entitled bymeans proscribed by Section 8(b)(4)(D)of the Act toforce or require Shelby Marble&Tile Co. to assignsuch laying of acid proof paver to bricklayers repre-sented by Bricklayers,StoneMasons,Marble Ma-sons,Tile Setters and Terrazzo Workers Local UnionNo. 1 of Tennessee.3.Within 10 days from the date of this Decision andDetermination of Dispute,Bricklayers, StoneMa-sons,MarbleMasons, Tile Setters and TerrazzoWorkers Local Union No. 1 of Tennessee and Brick-layers,Masons and Plasterers International Union ofAmerica shall notify the Regional Director for Region26, in writing, whether or not it will refrain from forc-ing or requiring the Employer,by means proscribedby Section 8(b)(4)(D)of the Act, to assign the workin dispute to bricklayers represented by Bricklayers,Stone Masons,Marble Masons,Tile Setters and Ter-razzo Workers Local Union No. 1 of Tennessee, rath-er than to tilesetter employees represented byBricklayers,Stone Masons, Marble Masons, Tile Set-ters and Terrazzo Workers Local Union No. 1 ofTennessee.